Citation Nr: 1810341	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  12-33 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic respiratory disorder, to include as due to exposure to asbestos, toxins, and fumes. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1974 to August 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his October 2012 substantive appeal, the Veteran requested a hearing before a member of the Board.  He was scheduled for his requested hearing in July 2015 but failed to appear without explanation and has not requested for the hearing to be rescheduled.  As such, the hearing request is deemed to have been withdrawn and there is no bar to proceeding with the appeal.

This case was previously before the Board in October 2015 and August 2017 when it was remanded for additional development.  It has now been returned to the Board for further appellate action. 


FINDING OF FACT

A chronic respiratory disorder was not shown in service and is not causally or etiologically related to active service, to include any exposure to asbestos, toxins, or fumes.


CONCLUSION OF LAW

A respiratory disorder was not incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has asserted that he has a respiratory disorder that is related to exposure to asbestos during active service.  Specifically, he has reported that he was exposed to asbestos while serving as an electrician and working with insulation, appliance wiring and remodeling during active service.  Alternatively, he has asserted that his respiratory disorder was due to frequent exposure to toxins and fumes during the course of his service.  A review of the service personnel records, to include his DD Form 214, shows that he served as an electrician during active service.  

A review of the service treatment records (STRs) indicated that he was treated for an upper respiratory infection (URI) in November 1975 and January 1975.  A separate treatment note from November 1976 indicated that his throat and lungs were both clear following those URIs.  The remainder of the STRs are silent for complaints of or treatment for respiratory problems.  Additionally, there is no indication from the August 1977 separation examination report that he reported respiratory problems at the time of separation.  He specifically denied throat trouble, tuberculosis, asthma, shortness of breath, pain or pressure in his chest, and chronic cough.  Further, his lungs and chest were noted to be clinically normal.

Post-service medical evidence shows that the first notation of treatment for a respiratory disorder was in October 1996.  At that time, the Veteran noted a history of respiratory issues for approximately one and a half years prior.  He presented with hemoptysis due to a respiratory infection as due to mycobacterium kansasii complaining of a productive cough with bloody sputum.  In December 1996, he was once again treated for a pulmonary infection.  He reported feeling well, but complained of a productive cough with sputum.  His lungs were noted to be clear and non-icteric.  In June and July 1997, he was afforded comparison chest X-rays.  The private treatment provider found small soft tissue densities of the right mid lung field, which were not identified as prominent.  There was no change otherwise noted. 

In December 1999, VA treatment records indicated that the Veteran was once again treated for hemoptysis, following his first treatment for mycobacterium kansasii two years prior.  The diagnosis was chronic obstructive pulmonary disease (COPD).  He denied persistent cough, shortness of breath, or weight loss.  The clinician noted that the Veteran had a single episode of hemoptysis and no episodes since that time, or indications of an active disease. 

In a February 2010 VA examination, the examiner noted a positive history of productive cough, dyspnea, hemoptysis, and orthopnea and extensive treatment for hemoptysis, mycobacterial kansasii, and bronchiectasis and specifically confirmed and continued a diagnosis of bronchiectasis.  Ultimately, the examiner conveyed that no opinion could be provided without mere speculation if the Veteran's bronchiectasis was related to asbestos exposure.  The examiner further noted that acquired asbestosis was usually caused by some underlying lung infection, but that the Veteran's CT scans did not show a diagnosis for asbestosis. 

In December 2016, the Veteran was afforded another VA examination in accordance with a Board remand.  The examiner once again continued the diagnosis for COPD and bronchiectasis, and noted resolved mycobacterium kansasii, pneumonia, and actinomycosis.  The Veteran complained of daily productive cough, with purulent, blood-tinged sputum at times but denied incapacitating episodes due to bronchiectasis.  The examiner noted that the Veteran's COPD was stable on inhalers, and that asbestosis was not diagnosed.  

The examiner opined that the Veteran's respiratory disabilities were less likely than not related to his active service.  As a rationale, the examiner noted that the STRs showed only self-limiting, and self-resolving URIs, and that while the Veteran may have been exposed to asbestos in service, his respiratory disabilities of COPD and bronchiectasis, were not diagnosed until approximately 30 years post service.  The examiner went on to state that the Veteran's main lung disorder, bronchiectasis, was caused by the multiple respiratory tract infections he incurred in the 1990s into 2015, and not by asbestos exposure, as bronchiectasis is primarily caused by lung infections.  Further, the examiner stated the Veteran's many recent imaging scans did not show lung findings consistent with asbestosis or asbestos exposure.  Additionally, while the Veteran was a nonsmoker, he suffered from COPD, which was an obstructive lung disease, whereas asbestosis and asbestos exposure would result in a restrictive lung disease.  

In an August 2017 addendum opinion, the examiner further opined that it was less likely than not that the Veteran's bronchiectasis or COPD was caused by or otherwise related to his URIs in active service as those URIs were self-limiting and would not cause bronchiectasis or COPD over 25 years after their occurrence.  In further corroboration, the examiner noted that the Veteran denied chronic cough, shortness of breath and asthma in his September 1977 separation examination, proving that those URIs were self-limiting and resolved.  With regard to the URIs, lower respiratory infections, mycobacterium kansasii, pneumonia and actinomycosis, the examiner continued his previous opinion, stating that there was no evidence of any respiratory disorder until many years following service, illustrating the self-limiting nature of these conditions.  

With regard to the Veteran's exposure to fumes and toxins in active service, the examiner opined that the Veteran's respiratory disorders were less likely than not related to this exposure as well.  The examiner rationalized that the Veteran was an electrician in service, which may have exposed him to fumes and toxins, but that he had no chronic respiratory problems while in service, and denied shortness of breath and chronic cough at his separation examination.  The examiner finally stated that given that the Veteran's respiratory disorders occurred several years following service, it was very unlikely that they were due to that exposure.  

The examiner discussed the Veteran's lay statements specifically and reported that by the Veteran's own account, he did not experience chronic respiratory problems until about 10 years post-discharge when he reported lower respiratory infections.  Further, records documented chronic respiratory infections beginning in the 1990s when he began to suffer from infections like mycobacterium kansasii and actinomycosis.  

The Veteran's post-service medical records are voluminous in nature and continued to illustrate a pattern of treatment for a respiratory disorder between 1996 through to present day, to include a partial right lung resection.  However, there was no indication from the VA or private treatment notes of record that any of his respiratory disorders have been related to active service, to include any asbestos, toxins or fumes exposure.  There was also no other evidence of record showing that he was diagnosed with another respiratory disorder, including asbestosis, or any respiratory disorder that is related to active service.

The Veteran has been diagnosed with and receives VA treatment for bronchiectasis and COPD, with a history of mycobacterium kansasii, pneumonia, and actinomycosis.  He further asserts that he suffered from respiratory symptoms in service and immediately following that were chronic and due to his asbestos, toxin and fume exposure.  However, the STRs were extensive, illustrating frequent treatment during active service but there were only a few notations of self-limiting and resolving URIs while in active service.  In addition, after the respiratory symptoms became chronic in nature, his post-service treatment records indicated that he sought regular and frequent treatment for them, beginning in 1996 through to the present.  Seemingly, if the symptoms had developed since his separation from active service, their severity would have resulted in treatment.  But he has not asserted, and the record does not show, that he sought treatment for his respiratory disabilities until the 1990s.  

While the Veteran is competent to report symptoms of a respiratory disorder, he is not competent to relate a respiratory disorder to toxins, fumes or asbestos exposure during active service as that requires medical testing and expertise that is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an opinion in this case.

In sum, service medical records are silent for a chronic respiratory disorder during active service and even if the Board were to presume that the Veteran was exposed to asbestos during active service; there is no indication from the record that he has a respiratory disorder that is related to asbestos exposure.  He has been diagnosed with bronchiectasis and COPD.  However, no respiratory disorder is shown during service or for many years after service, and there is no indication of record that his COPD or bronchiectasis is related to service.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a respiratory disorder is not warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a respiratory disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


